DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
Amendment
This action is in response to the Amendment filed on 12/22/2021.
Claims 1-3, 6-15 are pending.
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Applicant argued that amended Claim 1 was not taught by the prior art of Curtin (cited in previous action) in view of Stever (cited in previous action) specifically in regards to “power connector adapted for connection to the defibrillator to provide power from the power supply system of the communications module to the defibrillator without engaging a power supply of the defibrillator”.  Examiner respectfully disagrees, Curtin teaches in Para 99 that power is supplied to the defibrillator from the utility module thru the use of power outlet 470 and power connect 445. Curtin alternatively states that power can be supplied from the defibrillator to the utility module when the utility module is without significant power which is only in a certain situation.  On normal operation the power is supplied from the utility module to the defibrillator.  Curtin further clarifies this in Para 122, “In an although this is not a preferred mode of operation.  More typically, it is the other way around with the utility module providing the power requirements for powering the defibrillator.”.  Clearly Curtin has outlined that the preferred mode of operation is that the utility module provides power to the defibrillator without taking power from the defibrillator, thus teaching on the amended portions of claim 1.    
Therefore the arguments are not persuasive and the amended claims are rejected as discussed in the current office action below.    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims recite, “power connector adapted for connection to the engaging a power supply of the defibrillator. The communications module and defibrillator being connected with one another and sharing power and data cannot occur without being engaged to one another.  Clarification is appreciated.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Curtin (US Publication No. US 2013/0304142 – Previously Cited) in view of Stever (U.S. Publication No. 2014/0292534).  

Regarding Claim 1, Curtin teaches a communications module adapted for use with a defibrillator (Fig 4 utility module 455, Para 0019, utility module used to connect with defibrillator), comprising a power supply system configured to supply power to the communications module (Fig 4 - 465, Para 0099, 
Curtin fails to teach, wherein the processor is further configured to process the electrode pack expiry data and the defibrillator power supply status data. 

Therefore it would be obvious to further modify Curtin with wherein the processor is further configured to process the electrode pack expiry data and the defibrillator power supply status data as taught by Stever, since such a modification would provide the predictable result of processing defibrillator data to ensure optimal defibrillator performance in the event of an emergency (Stever, Para 5).  

Regarding Claim 2, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable transfer of the defibrillator data from the defibrillator to the communications module (Fig 4 – 480 -processor, Para 121 -122 – utility module providing the power requirements for powering the defibrillator, Para 241 – battery management controlled by processor).  

Regarding Claim 3, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable acquisition of the defibrillator data by the defibrillator (Fig 4 – 480 Module Processor, Fig 28 – 1524 Discharge Switch, Para 121, 241 – utility module activates power to defibrillator to enable defibrillator to send data).  

Regarding Claim 6, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable transfer of the defibrillator data from the defibrillator to the communications module (Fig 4 – 480 Module Processor, Fig 28 – 1524 Discharge Switch, Para 0121, 0241 – complete power regulation by power management system).  

Regarding Claim 7, Curtin in view of Stever teaches a communications module according to claim 6, and Curtin further teaches that the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable use of the defibrillator data transferred from the defibrillator to the communication module (Fig 4 – 480 Module Processor, Fig 28 – 1524 Discharge Switch, Para 0121, 0241 – once power received by defibrillator data transfer enabled).  

Regarding Claim 8, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the power connector and the data connector are provided together in an interface unit (Fig 4, #475, #470).  

Regarding Claim 9, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that  the power supply system comprises any of one or more batteries, mains power, a wirelessly chargeable supply (Para 100 – power source can be battery).  

Regarding Claim 10, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the power supply system comprises a power supply regulator 


Regarding Claim 11, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the power supply system comprises a power supply status detector which detects a level of power of the power supply system and provides the level of power to the processor which determines when the level of power of the power supply system is less than a pre-defined threshold (Para 115-116, indicator status of power supply).  

Regarding Claim 12, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the communications module further comprises a transmitter connected to the processor and configured to receive the defibrillator data and transmit the defibrillator data to an external system (Para 93-94, utility module send data to external utility Fig4 - #494).  

Regarding Claim 13, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that  the communications module further comprises a receiver connected to the processor and configured to receive data from an external system (Para 93-94, Fig 4 - #494 external utility, 493 – communication with utility module).  

Regarding Claim 14, Curtin in view of Stever teaches a communications module according to claim 1, and Curtin further teaches that the communications module is separate from and directly connectable to the defibrillator (Fig 4, 455 – Utility Module, 400 - Defibrillator).    

Regarding Claim 15, Curtin teaches a defibrillation system comprising: a defibrillator, a power supply configured with the defibrillator (Fig 4, 400- Defibrillator); and a communications module adapted for use with the defibrillator (Fig 4 455 – Utility Module, Para 0019), the communications module comprising: a power supply system configured to supply power to the communications module (Fig 4 465); a power connector adapted for connection to the defibrillator to provide power from the power supply system of the communications module to the defibrillator without engaging the power supply of the defibrillator (Fig 4,450, Para 122 – utility module provide power to defibrillator); a power switch connected between the power supply system and the power connector to transmit power from the power supply system to the power connector (Fig 28 - 1524, Para 241, The battery management IC of the Utility module is controlled by the module processor which controls the battery discharge switch to provide power to the utility module and defibrillator.); a data connector adapted for connection to the defibrillator to receive electrode pack expiry data and defibrillator power supply status data, collectively defibrillator data, transmitted from the defibrillator to the communications module(Fig 4 – 441, Para 0091, connection of data outlet of the utility module to data connection port of defibrillator to receive any and all defibrillator data sent over by the defibrillator, data outlet 475 is capable of receiving claimed data); and a processor configured to control the power switch to provide power from the communications module to the defibrillator to enable a transfer of the defibrillator data between the defibrillator and the communications module (Fig 4 – 480, Module Processor, Para 0121), wherein the processor is further configured to control the power switch to provide power from the communications module to the defibrillator to, enable the defibrillator to either run a defibrillator self-test to obtain the defibrillator data or to retrieve previously stored self-test defibrillator data (Para 0121, Para 0147, Para 125, Curtin mentions the need for the power to be connected and a link established between the utility module and defibrillator in order for defibrillator data to be collected).

Stever in the same field of endeavor as Curtin in regards to a module connected to a defibrillator teaches, wherein the processor is further configured to process the electrode pack expiry data and the defibrillator power supply status data (Fig. 3, #105 – interface module, #248 – processor, Para 52, the processor of the interface module processes information related to an AED, for example AED electrode expiration data, and battery status along with other AED status information.).  
Therefore it would be obvious to further modify Curtin with wherein the processor is further configured to process the electrode pack expiry data and the defibrillator power supply status data as taught by Stever, since such a modification would provide the predictable result of processing defibrillator data to ensure optimal defibrillator performance in the event of an emergency (Stever, Para 5).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792